                                                              1    HOLLAND & KNIGHT LLP
                                                                   Leah E. Capritta (pro hac vice pending)
                                                              2    1801 California Street, Suite 5000
                                                                   Denver, CO 80202
                                                              3    Telephone: (303) 974-6660
                                                                   Facsimile: (303) 974-6659
                                                              4    Email: leah.capritta@hklaw.com

                                                              5    HOLLAND & KNIGHT LLP
                                                                   Vince Farhat (SBN 183794)
                                                              6    400 South Hope Street, 8th Floor
                                                                   Los Angeles, CA 90071
                                                              7    Telephone: (213) 896-2400
                                                                   Facsimile: (213) 896-2450
                                                              8    Email: vince.farhat@hklaw.com

                                                              9    Attorneys for Debtor
                                                                   TIGER NATURAL GAS, INC.
                                                              10
                                                                                            UNITED STATES BANKRUPTCY COURT
                                                              11                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                 SAN FRANCISCO DIVISION
                       Tel: 303.974.6660 Fax: 303.974.6659




                                                              12
                         1801 California Street, Suite 5000




                                                                   In re:                                    Case No.: 19-30088(DM)
Holland & Knight LLP

                              Denver, Colorado 80202




                                                              13                                             Chapter 11
                                                                   PG&E CORPORATION,                         (Lead Case)
                                                              14                                             (Jointly Administered)
                                                                                 - and –
                                                              15                                             CORPORATE DISCLOSURE
                                                                   PACIFIC GAS AND ELECTRIC                  STATEMENT
                                                              16   COMPANY,

                                                              17                                             Date: March 27, 2019
                                                                                               Debtors.      Time: 9:30 a.m.
                                                              18                                             Before: Hon. Dennis Montali
                                                                   PG&E CORPORATION,                                 United States Bankruptcy Court
                                                              19   PACIFIC GAS AND ELECTRIC                          Courtroom 17, 16th Floor
                                                                   COMPANY,                                          450 Golden Gate Ave.
                                                              20                                                     San Francisco, CA 94102
                                                                                               Plaintiffs,
                                                              21
                                                                   v.
                                                              22
                                                                   PUBLIC EMPLOYEES
                                                              23   RETIREMENT ASSOCIATION OF
                                                                   NEW MEXICO, et al.
                                                              24
                                                                                               Defendants.
                                                              25

                                                              26

                                                              27

                                                              28


                                                                 CORPORATE
                                                         Case: 19-30088 Doc#DISCLOSURE  STATEMENT
                                                                             861 Filed: 03/13/19                    CASE NO.Page
                                                                                                 Entered: 03/13/19 15:26:17  19-30088(DM)
                                                                                                                                 1 of 2
                                                              1           Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the

                                                              2    undersigned counsel of record for Tiger Natural Gas, Inc. (“Tiger”) certifies based on current

                                                              3    knowledge the following:

                                                              4           Tiger is a closely-held Oklahoma corporation. No publicly held corporation owns ten

                                                              5    percent (10%) or more of Tiger’s stock.

                                                              6
                                                                   Dated: March 13, 2019.                              HOLLAND & KNIGHT LLP
                                                              7

                                                              8                                                        By:     /s/Vince Farhat
                                                                                                                                Vince Farhat
                                                              9
                                                                                                                                Attorney for Debtors,
                                                              10                                                                Tiger Natural Gas, Inc.
                                                              11
                       Tel: 303.974.6660 Fax: 303.974.6659




                                                              12
                         1801 California Street, Suite 5000
Holland & Knight LLP

                              Denver, Colorado 80202




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                 CORPORATE DISCLOSURE STATEMENT                     CASE NO. 19-30088(DM)
                                                         Case: 19-30088 Doc# 861 Filed: 03/13/19 Entered: 03/13/19 15:26:17 Page 2 of 2
